This is an original proceeding in habeas corpus.
The record shows that petitioner is held under a judgment entered on a plea of guilty to an information charging in all material respects in the language used in the information considered by us in the case of A.C. Brown v. State, in which case opinion and judgment was entered and filed here on May 4, 1943.
On authority of the opinion and judgment in the Brown case supra, the information in this case is held to charge no offense against the laws of the State of Florida.
Therefore, it is ordered and adjudged that petitioner be discharged from custody.
BROWN, THOMAS and SEBRING, JJ., concur.